DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 6, the combinations including an engine block having an interior surface defining a cylindrical cavity in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Dussault et al. (US 2019/0162108 A1; hereinafter Dussault).  Dussault discloses a rotary combustion motor [11] comprising: an engine block [32] having an interior surface defining a cavity [40], an air intake port [48] permitting air into the cavity [40], and an exhaust port [50] releasing gas out of the cavity [40]; a shaft [16] passing along the longitudinal axis [46] of the cavity [40]; a rolling outer rotor [34] surrounding and rotatably independent from the shaft [16] contacting the interior surface of the engine block [32], wherein the rotor centerpoint [44] is offset from the longitudinal axis [46] of the cavity [40]; and a combustion chamber [64, 64] having an inlet (see [74]) for fuel, a first opening [66] (see left transfer hole [66] in Figure 2) to the cavity [40], and a second opening [66] (see right transfer hole [66] in Figure 2) to the cavity [40]; wherein the engine block [32] interior surface and rolling outer rotor [34] define a fluid pathway from the intake port [48] through the first opening [66] (see left transfer hole [66] in Figure 2), the combustion chamber [64, 64], the second opening [66] (see right transfer hold [66] in Figure 2), and the exhaust port [50], the fluid pathway being selectively blocked (at apex portions [36]) by the outer rotor [34] rolling along the interior surface (paragraphs 0020-0023, 0025-0026, and Figure 2).  However, Dussault discloses the interior surface defining a cavity which has a profile defining two lobes which is preferably an epitrochoid (paragraph 0020 and Figure 2) and neither discloses nor renders obvious the cavity being cylindrical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Shkolnik et al. (US 2011/0247583 A1), Monsen et al. (US 2017/0138253 A1), Shuba (US 2005/0045144 A1), Olson (US 4,080,935), Wright (US 6,347,611 B1), and Shkolnik et al. (US 2016/0312691 A1) which further disclose a state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746